Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 1 of 8




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    Key West Division
                                Case No.

 OLIVIA REYES,
        Plaintiff,
 vs.
 BLUE CROSS AND BLUE SHIELD
 OF FLORIDA, INC. and FLORIDA
 KEYS AQUEDUCT AUTHORITY,
        Defendants.
                                        /

         DEFENDANT BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.’S
                          NOTICE OF REMOVAL

        Defendant Blue Cross and Blue Shield of Florida, Inc. (“Florida Blue”), pursuant to 28

 U.S.C. §§ 1331, 1367, 1441, and 1446, removes this action from the Circuit Court of the Sixteenth

 Judicial Circuit in and for Monroe County, Florida to the Key West Division of the United States

 District Court for the Southern District of Florida, and in support thereof, states:

                                      BASIS FOR REMOVAL

        1.      Florida Blue removes this action because Plaintiff’s amended complaint alleges a

 federal claim within this Court’s original federal question jurisdiction and alternative Florida state

 law claims within this Court’s supplemental jurisdiction.

                               PROCEDURAL REQUIREMENTS

        2.      On January 30, 2021, Plaintiff Olivia Reyes (“Plaintiff”) filed her First Amended

 Complaint for Damages and Demand for Jury Trial (“Amended Complaint”) in the Circuit Court

 of the Sixteenth Judicial Circuit in and for Monroe County, Florida in the action styled as Olivia

 Reyes v. Blue Cross and Blue Shield of Florida, Inc. d/b/a Florida Blue and Florida Keys Aqueduct

 Authority, Case No. 20-0745 (the “State Court Action”).


                                                   1
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 2 of 8




        3.      Pursuant to 28 U.S.C. § 1446(b)(3), Florida Blue files this notice of removal within

 30 days of receipt of the Amended Complaint, the “amended pleading, motion, order or other paper

 from which it may first be ascertained that the case is one which is or has become removable.”

        4.      Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit A are copies of all process,

 pleadings, orders, and other papers or exhibits served on Florida Blue or filed in the State Court

 Action as of the date of removal.

        5.      The Key West Division of the United States District Court for the Southern District

 of Florida embraces the county in which the State Court Action is pending and, thus, this Court is

 the proper forum for removal pursuant to 28 U.S.C. § 89(c) and 1441(a).

        6.      Pursuant to 28 U.S.C. § 1446(b)(2), co-Defendant Florida Keys Aqueduct

 Authority consents to removal. See Exhibit B.

        7.      In accordance with 28 U.S.C. § 1446(d), a copy of this notice of removal is being

 served on all parties and a copy also is being filed with the Clerk of the Circuit Court of the

 Sixteenth Judicial Circuit in and for Monroe County, Florida.

        8.      A filing fee of $400.00 is being tendered to the Clerk of the United States District

 Court for the Southern District of Florida.

                                 THE STATE COURT ACTION

        9.      Plaintiff is covered under a self-funded health benefits plan for eligible participants

 of the Florida Keys Aqueduct Authority (the “Plan”). See Am. Compl. ¶¶ 6-8.

        10.     Florida Blue provides administrative services to the Plan, such as “claims

 processing and payment services, customer service, utilization review services, and access to a

 network of independent contracting Providers,” under an administrative services agreement with

 the Florida Keys Aqueduct Authority. See id. ¶ 11.



                                                  2
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 3 of 8




        11.     According to Plaintiff, from August 20, 2019, through September 27, 2019,

 Plaintiff received medical treatment at South Miami Hospital. See id. ¶¶ 15-16.

        12.     South Miami Hospital submitted a claim under the Plan. See id. ¶ 17.

        13.     Plaintiff alleges the denial of the claim breached the Plan. See id. ¶¶ 21-22, 26-27.

        14.     Plaintiff also alleges the denial of the claim “violated state and Federal laws which

 require coverage for emergency services.” See id. ¶ 28.

        15.     Plaintiff asserts four alternative causes of action premised on denial of the claim:

 breach of contract (Counts I and IV), breach of fiduciary duty (Counts II and V), declaratory

 judgment (Counts III and VI), and breach of third-party beneficiary contract (Count VII). See id.

 ¶¶ 29-114.1

                 COUNTS III AND VI FOR DECLARATORY JUDGMENT

        16.     In Counts III and VI, Plaintiff requests a declaration that Defendants violated the

 federal Patient Protection and Affordable Care Act (“ACA”).

        17.     Plaintiff alleges that Defendants “must follow all of the mandates set forth in the

 ACA.” See Am. Compl. ¶¶ 46, 93.

        18.     Plaintiff also alleges that the “ACA mandates coverage for emergency medical

 services.” See id. ¶¶ 49 and 96; see also id. ¶¶ 50 and 97 (“Plaintiff asserts that the coverage

 available under the [Plan] must include payment for emergency medical services.”).

        19.     Plaintiff further alleges that “[t]he claim denials were in contravention of [the ACA]

 because emergency medical services are considered Essential Health Benefits as defined by

 Federal law.” See id. ¶¶ 45, 92.




 1
  The Amended Complaint contains two separate paragraphs each numbered 42 and omits any
 paragraphs numbered 63 through 73.

                                                  3
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 4 of 8




        20.     Plaintiff appears to assert this claim under 42 U.S.C. § 18022.2

        21.     Plaintiff explicitly requests a declaration that Defendants violated the ACA. See

 id. ¶¶ 48 and 95 (“Plaintiff is in doubt and/or uncertain regarding the actual facts as related to the

 [sic] whether the actions taken by Florida Blue under the guise of the [Plan]’s terms and conditions

 violate the ACA.”), ¶¶ 49 and 96 (requesting the Court to decide “whether [Defendants’] actions

 in application of the [Plan] to Plaintiff’s claims are in compliance with Federal law”), ¶¶ 51 and

 98 (“Plaintiff has a bona fide, actual, present and practical need for an objective determination to

 the actual facts so the Court can make a determination as to whether the Insured’s rights were

 violated under the ACA.”), ¶¶ 52 and 99 (requesting the Court to “decide[] that Defendant[s]

 violated the Plaintiff’s Rights under . . . the ACA”), ¶¶ 55 and 102 (“Plaintiff is asking the Court

 to declare the rights of the Plaintiff under . . . the ACA.”), pp. 10 and 15 (requesting the Court to

 declare that Defendants “violated ACA”).

        22.     To the extent Counts III and VI also request a declaration that Defendants breached

 the Plan, see Am. Compl. ¶¶ 42, 45, 49, 52, 55, 89, 92, 96, 99, 102, pp. 10, 15, that request is

 separable from Plaintiff’s request for a declaration that Defendants violated the ACA.3




 2
   Plaintiff’s citation to 42 U.S.C. § 18001 in Paragraphs 45 and 92 appears to be an error. 42
 U.S.C. § 18001 concerns the immediate access to insurance for uninsured individuals with a
 preexisting condition. Plaintiff makes no allegation related to any preexisting condition. In
 contrast, Section 1302(b) of the ACA, which Plaintiff also cites in Paragraphs 45 and 92, was
 codified at 42 U.S.C. § 18022 and concerns “essential health benefits.”
 3
  Indeed, if Counts III and VI did not include a separable request for a declaration that Defendants
 violated the ACA, they would be duplicative of Counts I and IV for breach of the Plan.

                                                   4
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 5 of 8




                              FEDERAL QUESTION JURISDICTION

        23.        This Court has removal jurisdiction over this action because the Amended

 Complaint alleges a federal claim that arises under federal law and therefore is within this Court’s

 original federal question jurisdiction under 28 U.S.C. § 1331.4

        24.        This Court has federal question jurisdiction over Counts III and VI for declaratory

 judgment because Counts III and VI assert separable claims for violation of the ACA and, to the

 extent any cause of action exists, that cause of action is created by federal law.

        25.        A claim arises under federal law if: (1) federal law creates the cause of action; or

 (2) the right to relief necessarily depends on resolution of a substantial question of federal law.

 See Gunn v. Minton, 568 U.S. 251, 256-57 (2013).

        26.        A claim that pleads violation of both state and federal law is within this Court’s

 original federal question jurisdiction. See Broder v. Cablevision Sys. Corp., 418 F.3d 187, 194-95

 (2d Cir. 2005).

        27.        A declaratory judgment is a vehicle for remedy of otherwise existing substantive

 rights. See Coccaro v. GEICO Gen. Ins. Co., 648 Fed. Appx. 876, 881 (11th Cir. 2016); see also

 Innova Inv. Grp., LLC v. Vill. of Key Biscayne, No. 19-CV-22540, 2020 U.S. Dist. LEXIS 215538,

 at *6 (S.D. Fla. Nov. 18, 2020).

        28.        “The law is now well-settled that when a state law declaratory judgment action is

 removed to federal court, it is the nature of the coercive action that determines whether federal

 question jurisdiction exists.” Brocato v. Angelo Brocato Ice Cream & Confectionery, Inc., No.

 03-CV-1316, 2003 U.S. Dist. LEXIS 15308, *5 (E.D. La. Aug. 22. 2003) (citing Franchise Tax


 4
   Although Plaintiff’s original complaint alleged that “[t]he claim denials were also in
 contravention of the [Plan] because emergency medical services are considered Essential Health
 Benefits as defined by Federal law,” see Complaint ¶ 16, Plaintiff limited that allegation to a state
 law cause of action for breach of the Plan.

                                                    5
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 6 of 8




 Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 17-22 (1983)) (finding federal question

 jurisdiction because state declaratory judgment action sought relief with respect to defendant’s

 federal trademark rights).

         29.    A state law declaratory judgment cause of action that seeks a declaration of rights

 under a federal statute arises under federal law. See First Fed. Sav. & Loan Ass’n v. Brown, 707

 F.2d 1217, 1221 (11th Cir. 1983) (“Where the rights which plaintiff asserts would be supported if

 a federal statute or regulation is given one construction and defeated if given another, federal

 question jurisdiction exists.”); see also Cty. of St. Charles v. Mo. Family Health Council, 107 F.3d

 682, 684 (8th Cir. 1997); Qualified Settlement Funds Tr. For Teague v. United HealthCare of Fla.,

 Inc., No. 19-CV-0918, 2019 WL 5188385, at *4 (M.D. Fla. Jul. 12, 2019), report and

 recommendation adopted by 2020 WL 7426435 (M.D. Fla. Jan. 22, 2020); Esteves v. Sun Trust

 Banks; Inc., No. 13-CV-1881, 2014 U.S. Dist. LEXIS 33437, *10 (M.D. Fla. Feb. 24, 2014), report

 and recommendation adopted by 2014 U.S. Dist. LEXIS 33781 (M.D. Fla. Mar. 14, 2014); Baker

 v. Autos, Inc., No. 12-CV-0007, 2012 U.S. Dist. LEXIS 54934, *9-10 (D.N.D. Apr. 19, 2012);

 Tex. First Nat’l Bank v. Wu, 347 F. Supp. 2d 389, 394-96 (S.D. Tex. 2004).

         30.    A federal district court also has jurisdiction to determine whether a federal statute

 prescribes a private right of action. See Parra v. Pacificare of Ariz., Inc., 715 F.3d 1146, 1151-52

 (9th Cir. 2012); In re Gen. Motors Corp., 3 F.3d 980, 983 (6th Cir. 1993); see also Texas v. Ysleta

 del Sur Pueblo, No. 17-CV-0179, 2018 U.S. Dist. LEXIS 54042, at *8 (W.D. Tex. Mar. 29, 2018)

 (“[F]ederal courts retain jurisdiction over cases arising under federal law regardless of whether the

 court ultimately determines that a plaintiff has a right of action under the pertinent federal

 statute.”).




                                                  6
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 7 of 8




        31.     Counts III and VI arise under federal law because they allege Defendants violated

 the ACA and seek a declaration under the ACA.

        32.     Adjudication of Counts III and VI also require determination of whether 42 U.S.C.

 § 18022, and any other provision of the ACA upon which Plaintiff relies, prescribes a private right

 of action. Florida Blue has not located case law determining whether 42 U.S.C. § 18022 prescribes

 an express or implied private right of action.

        33.     Because Counts III and VI, in whole or in part, arise under federal law, this Court

 has removal jurisdiction over the State Court Action.

                               SUPPLEMENTAL JURISDICTION

        34.     Pursuant to 28 U.S.C. §§ 1367(a) and 1441(c), this Court has supplemental

 jurisdiction over the remaining state law claims, because those claims are so related to the claims

 within the original jurisdiction of the Court that they form part of the same case or controversy

 under Article III of the United States Constitution.

        35.     All counts in the Amended Complaint assert the same claim for medical services

 rendered at South Miami Hospital from August 20, 2019, through September 27, 2019.

        36.     Plaintiff’s causes of action in Counts I, II, IV, V, and VII are alternate legal theories

 based on this same transaction or occurrence.

        37.     None of the discretionary exceptions to this Court’s exercise of supplemental

 jurisdiction enumerated in 28 U.S.C. § 1367(c) are present.

        38.     None of the state law claims—common law claims for breach of contract and

 breach of fiduciary duty—raise novel or complex issues of state law. See id. § 1367(c)(1).

        39.     The state law claims do not substantially predominate over the claim over which

 this Court has original jurisdiction. See 28 U.S.C. § 1367(c)(2).



                                                   7
Case 4:21-cv-10030-JLK Document 1 Entered on FLSD Docket 03/01/2021 Page 8 of 8




        40.     As of the filing of this notice of removal, the Court has not dismissed all claims

 over which it has original jurisdiction. See id. § 1367(c)(3).

        41.     There are no “exceptional circumstances” or “compelling reasons” to decline

 supplemental jurisdiction. See id. § 1367(c)(4).

                                          CONCLUSION

        WHEREFORE, Defendant Blue Cross and Blue Shield of Florida, Inc. respectfully

 submits this notice of removal and requests that the Court grant it any other and further relief as

 the Court deems just and proper.


                                               FOLEY & LARDNER LLP

                                               By:              /s/ Justin B. Uhlemann
                                                        Justin B. Uhlemann (FBN 568872)
                                                        juhlemann@foley.com
                                                        Angelica L. Novick (FBN 105069)
                                                        anovick@foley.com
                                                        One Biscayne Tower
                                                        2 South Biscayne Boulevard
                                                        Miami, Florida 33131
                                                        Telephone: 305.482.8400
                                                        Facsimile: 305.482.8600

                                                        Katlin C. Cravatta (FBN 113258)
                                                        kcravatta@foley.com
                                                        111 North Orange Avenue, Suite 1800
                                                        Orlando, Florida 32801
                                                        Telephone: 407.423.7656
                                                        Facsimile: 407.648.1743

                                               Counsel for Defendant
                                               Blue Cross and Blue Shield of Florida, Inc.




                                                    8
